Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending in this application.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claims 1, 8 and 15 recite receiving a current content fingerprint associated with content being displayed to the user; searching recently consumed content records of the database for a recently consumed content record associated with the current content fingerprint; if a recently consumed content record is found, communicate program information of a program associated with the recently consumed content record to the smart device; if a recently consumed content record is not found, search the predicted content records of the database for a predicted content record that matches the current content fingerprint; .
The limitation of receiving a current content fingerprint associated with content being displayed to the user; searching recently consumed content records of the database for a recently consumed content record associated with the current content fingerprint; if a recently consumed content record is found, communicate program information of a program associated with the recently consumed content record to the smart device; if a recently consumed content record is not found, search the predicted content records of the database for a predicted content record that matches the current content fingerprint; and if a predicted content record is found, communicate program information of a program associated with the predicted content record to the smart device, as drafted, is a process that, under its broadest reasonable interpretation, covers a mental process but from the recitation of implementing it on generic computer components. That is, other than reciting “executable by the processor” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “executable by the processor” language, “searching” in the context of this claim encompasses the user mentally searching database records that are associated with an observed/received current content fingerprint. Furthermore, the conditional steps of determining if a recently consumed content record is found or not found and if a predicted content record is found encompasses the user mentally evaluating whether matching records are found and if so returning the matched records or proceeding to subsequent conditional evaluations if a matching record is not found. If a claim limitation, under its broadest reasonable interpretation, covers performance of 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – using a processor to perform the mental processing steps. The processor in each step is recited at a high-level of generality (i.e., as a generic computer device performing a generic computer function of receiving search terms, performing and generating search results identifying indirect commonalities and presenting the indirect commonalities such that it amounts no more than mere instructions to apply the exception using a generic computer component). The additional element of communicating the program information of a program to the smart device represents post-solution activity of outputting or displaying results of the identifying step to the user. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims 1, 8 and 15 are directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform evaluations steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim also includes the additional element of communicating program information to the smart device. This additional element represents an insignificant extra-solution activity of outputting or 

Claim 2-7, 9-14, and 16-20 depend on claims 1, 8 and 15 and include all the limitations of claims 1, 8 and 15. Therefore, claims 2-7, 9-14, and 16-20 recite the same abstract idea and the analysis must therefore proceed to Step 2A Prong Two. 

Claims 2, 9 and 16 recite the additional limitation of search the current content records of the database for a current content record associated with the current content fingerprint; if a current content record is found, communicate program information of a program associated with the current content record to the smart device; if a current content record is not found, search the all-content records of the database for an all-content record that matches the current content fingerprint; if an all-content record is found, communicate program information of a program associated with the all-content record to the smart device; and if an all-content record is not found, communicate a notification to the smart device to indicate no match was found. This judicial exception is 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements represent further mental process steps. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. An additional abstract idea (mental process step) is not sufficient to amount to significantly more than the judicial exception. Claims 2, 9, 16 are not patent eligible. 

Claims 3, 10 and 17 recite the additional limitation of determine favorite content of the user; if an all-content record is found during the narrowed search, communicate program information of a program associated with the all-content record to the smart device; and if an all-content record is not found then search all the all-content records. This judicial exception is not integrated into a practical application. The additional element represent a further mental process step of mentally searching the database of records until 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements represent further mental process steps. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. An additional abstract idea (mental process step) is not sufficient to amount to significantly more than the judicial exception. Claims 3, 10, 17 are not patent eligible.

Claims 4, 6, 11, 13, 18, 20 recite the additional limitation of track sequent of content watched by the user and populate records based on user/viewers watches. This judicial exception is not integrated into a practical application. The additional element represent a further mental process step of observing the order of what a user watches and manually entering what is observed into writing. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements represent further mental process steps. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. An additional abstract idea (mental process step) is not sufficient to amount to significantly more than the judicial exception. Claims 4, 6, 11, 13, 18, 20 are not patent eligible.

Claims 5, 12, 19 recite the additional limitation of determining probability of what user is watching or about to watch based on observed sequence of watched content and populating records if the probability is above an observed threshold. This judicial exception is not integrated into a practical application. The additional element represent a further mental process step of mentally calculating probability based on observed sequence of content watched and evaluating the calculated probability against a threshold to determine whether to write it into record(s). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements represent further mental process steps. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. An additional abstract idea (mental process step) is not sufficient to amount to significantly more than the judicial exception. Claims 5, 12, 19 are not patent eligible.

Claims 7, 14 recite the additional limitation of determine time of day associated with content watched by the user and populate records based on what was observed. This judicial exception is not integrated into a practical application. The additional element represent a further mental process step of observing a time of day associated with content the user watches a program and recording the observed time of day in associated records. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. Accordingly, claims 7, 14 recite an abstract idea and is ineligible.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements represent further mental process steps. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. An additional abstract idea (mental process step) is not sufficient to amount to significantly more than the judicial exception. Claims 7, 14 are not patent eligible.



Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 2, 9, 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 

Claim 2 recites, in part, “search the current content records of the database for a current content record associated with the current content fingerprint.”  However, the claim does not particularly point out in what order this search is conducted with respect to the other searches conducted in the respective independent claim from which the claim depends.  Since claims 9 and 16 contain similar subject matter, each of these claims are similarly rejected.



Double Patenting

Claims 1, 3-6, 8, 10-13, 15, 17-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, 6, 7 of U.S. Patent No. 10,509,824. Although the claims at issue are not identical, they are not patentably distinct from each other.

Instant Application
U.S. 10,509,824
1, 8, 15. A server comprising: 
a database that comprises: 















recently consumed content records that associate fingerprints with recently consumed content of a smart device; and 
predicted content records that associate fingerprints with content a user of the smart device is most likely watching or about to watch at the smart device; and 

a processor in communication with the database; and 
a non-transitory computer-readable medium, in communication with the processor, having stored thereon instruction code executable by the processor to cause the processor to: 








receive, from the smart device, a current content fingerprint associated with content being displayed to the user; 

search the recently consumed content records of the database for a recently 


if a recently consumed content record is found, communicate program information of a program associated with the recently consumed content record to the smart device; 

if a recently consumed content record is not found, search the predicted content records of the database for a predicted content record that matches the current content fingerprint; and 


































3, 10, 17. wherein the instruction code is further executable by the processor to cause the processor to:

 determine favorite content of the user; 


narrow the search of the all-content records to records associated with the favorite content; 

if an all-content record is found during the narrowed search, communicate program information of a program 

if an all-content record is not found during the narrowed search, search all of the all-content records of the database for an all-content record that matches the current content fingerprint.


4, 11, 18. wherein the instruction code is further executable by the processor to cause the processor to: 

track a chronological sequence of content watched by the user; and 









5, 12, 19. wherein the instruction code is further executable by the processor to cause the processor to: 
determine a probability that the user is watching or about to watch a program based on the chronological sequence of content; and 
populate the predicted content records of the database when the probability is above a threshold probability.



6, 13, 20. wherein the instruction code is further executable by the processor to cause the processor to: 






populate the predicted content records of the database based on the chronological sequence of content.


display a television program to a user, the television program comprising media content; 
generate a fingerprint of the content being displayed to the user; and 
display overlay content that is based on program information; 
computer-readable storage medium storing a database having a set of fingerprints associated with television programs, and storing instructions; 
wherein the database comprises: 

a first database having a first plurality of fingerprints associated with current programs; 

a second database having a second plurality of fingerprints associated with 
a third database having a third plurality of fingerprints associated with all programs; and 
a probable-program-changes database having a fourth plurality of fingerprints corresponding to programs the user is most likely watching or about to watch at the smart device; 
wherein the at least one processing device is configured to search a plurality of databases of fingerprints until a match to the fingerprint of the content being displayed to the user is found, wherein the at least one processing device is configured to execute the instructions to: 
receive, from the smart device, the fingerprint of the content being displayed to the user; 


responsive to finding a match in the first database between the fingerprint and the first plurality of fingerprints, send program information of a program corresponding to the matched fingerprint to the smart device; 


responsive to not finding a match in the first database, execute a search of the second database to determine whether the fingerprint matches one of the second plurality of fingerprints; 
responsive to finding a match in the second database between the fingerprint and the second plurality of fingerprints, send program information of a program corresponding to the 

responsive to not finding a match in the second database, execute a search of the probable-program-changes database to determine whether the fingerprint matches one of the fourth plurality of fingerprints; 
responsive to finding a match in the probable-program-changes database between the fingerprint and the fourth plurality of fingerprints, send program information of a program corresponding to the matched fingerprint to the smart device; 
responsive to not finding a match in the probable-program-changes database, execute a search of the third database to determine whether the fingerprint matches one of the third plurality of fingerprints; 

responsive to not finding a match in the third database, send a notification to the smart device indicating no match was found.

4. The server of claim 1, wherein the at least one processing device is further configured to: 

track favorite programs watched most often by the user; 

narrow the search of the third database to select fingerprints, from among the third plurality of 
responsive to finding a match during the narrowed search of the third database, send program information of a program corresponding to the matched fingerprint to the smart device; and 

responsive to not finding a match during the narrowed search of the third database, execute another search of the third database to determine whether the fingerprint matches one of the third plurality of fingerprints.

5. The server of claim 1, wherein the at least one processing device is further configured to: 


determine a subset of the set of fingerprints corresponding to programs the user is most likely watching or about to watch based on the sequence of programs; and 
populate the probable-program-changes database with the subset of the set of fingerprints.


6. The server of claim 5, wherein the at least one processing device is further configured to: 

determine a probability that the user is watching or about to watch a program from the sequence of programs; and 

populate the probable-program-changes database with the subset of 

7. The server of claim 1, wherein the at least one processing device is further configured to: 

track a sequence of programs as normally watched chronologically by most viewers; determine a subset of the set of fingerprints corresponding to programs the viewers are most likely watching or about to watch based on the sequence of programs; and populate the probable-program-changes database with the subset of the set of fingerprints.





Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 8, 9, 15, 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stojancic et al., US 2013/0246457 (hereinafter Stojancic).

For claim 1, Stojancic teaches a server comprising: 
a database that comprises: 
recently consumed content records that associate fingerprints with recently consumed content of a smart device (see [0006], where content records in “reference cache database,” [0025], [0039], [0043], “local memory signature cache” where records on the “portion” of reference cache database associated with level “search 502” represents recently consumed content records); and 
predicted content records that associate fingerprints with content a user of the smart device is most likely watching or about to watch at the smart device (see [0006], where content records in “larger portion of the reference cache database” represents predicted content records, [0039], where records on next larger portion of reference cache database associated with level “search...504” represents predicted content records); and 
a processor in communication with the database; and 

receive, from the smart device, a current content fingerprint associated with content being displayed to the user (see [0034] – [0035], “determines to identify ambient media content being watched on a display device” and “the media is captured and a media query is generated for the captured media, which includes audio fingerprints, video fingerprints, or audio and video fingerprints”); 
search the recently consumed content records of the database for a recently consumed content record associated with the current content fingerprint (see [0006], [0034] – [0039], “At step 410, the media query is routed initially to the local micro search server” where initial search on small portion of local reference cache database represents search of recently consumed content records); 
if a recently consumed content record is found, communicate program information of a program associated with the recently consumed content record to the smart device (see [0034] – [0037], “If the local match was successful, the process 400 proceeds to step 414. At step 414, a tracking application is initialized and executed to track the matched media content,” [0025], “If the search query is found in a reference database either local or remote, the search process responds with responsive data, such as a title and timing information of the identified media content, along with related metadata, and sends the title, the timing information, and the related metadata to the application that initiated the query on the mobile media device 110”); 
if a recently consumed content record is not found, search the predicted content records of the database for a predicted content record that matches the current content fingerprint (see [0006], [0034] – [0039], “If a previous successful search is not available, the search process proceeds to the next search level” of searching the “larger portion of the reference fingerprint database” represents searching predicted records of the database); and 
if a predicted content record is found, communicate program information of a program associated with the predicted content record to the smart device (see [0006], [0034] – [0039], search larger portion of reference cache database for successful match, [0025], “If the search query is found in a reference database either local or remote, the search process responds with responsive data, such as a title and timing information of the identified media content, along with related metadata, and sends the title, the timing information, and the related metadata to the application that initiated the query on the mobile media device 110”). 

For claim 8, Stojancic teaches a method comprising: 
receiving, by a server and from a smart device, a current content fingerprint associated with content being displayed to a user (see [0034] – [0035], “determines to identify ambient media content being watched on a display device” and “the media is captured and a media query is generated for the audio and video fingerprints”); 
searching, by the server, recently consumed content records of a database for a recently consumed content record associated with the current content fingerprint, wherein the recently consumed content records associate fingerprints with recently consumed content of a smart device (see [0006], [0034] – [0039], “At step 410, the media query is routed initially to the local micro search server” where initial search on small portion of local reference cache database represents search of recently consumed content records); 
if a recently consumed content record is found, communicating, by the server, program information of a program associated with the recently consumed content record to the smart device (see [0034] – [0037], “If the local match was successful, the process 400 proceeds to step 414. At step 414, a tracking application is initialized and executed to track the matched media content,” [0025], “If the search query is found in a reference database either local or remote, the search process responds with responsive data, such as a title and timing information of the identified media content, along with related metadata, and sends the title, the timing information, and the related metadata to the application that initiated the query on the mobile media device 110”); 
if a recently consumed content record is not found, searching, by the server, predicted content records of the database for a predicted content record that matches the current content fingerprint, wherein the predicted content records associate fingerprints with content a user of the smart device is most since match was successful in above condition, this conditional statement is not triggered in the method claim); and 
if a predicted content record is found, communicating, by the server, program information of a program associated with the predicted content record to the smart device (see [0006], [0034] – [0039], since match was successful in above condition, this conditional statement is not triggered in the method claim). 

For claim 15, Stojancic teaches a non-transitory computer-readable medium having stored thereon instruction code executable by a machine for causing the machine to:
receive, from a smart device, a current content fingerprint associated with content being displayed to the user (see [0034] – [0035], “determines to identify ambient media content being watched on a display device” and “the media is captured and a media query is generated for the captured media, which includes audio fingerprints, video fingerprints, or audio and video fingerprints”); 
search recently consumed content records of a database for a recently consumed content record associated with the current content fingerprint, wherein the recently consumed content records associate fingerprints with recently consumed content of a smart device (see [0006], [0034] – [0039], “At step 410, the media query is routed initially to the local micro search server” where initial search on small portion of local reference cache database represents search of recently consumed content records); 
If the local match was successful, the process 400 proceeds to step 414. At step 414, a tracking application is initialized and executed to track the matched media content,” [0025], “If the search query is found in a reference database either local or remote, the search process responds with responsive data, such as a title and timing information of the identified media content, along with related metadata, and sends the title, the timing information, and the related metadata to the application that initiated the query on the mobile media device 110”); 
if a recently consumed content record is not found, search predicted content records of the database for a predicted content record that matches the current content fingerprint, wherein the predicted content records associate fingerprints with content a user of the smart device is most likely watching or about to watch at the smart device (see [0006], [0034] – [0039], “If a previous successful search is not available, the search process proceeds to the next search level” of searching the “larger portion of the reference fingerprint database” represents searching predicted records of the database); and 
if a predicted content record is found, communicate program information of a program associated with the predicted content record to the smart device (see [0006], [0034] – [0039], search larger portion of reference cache database for successful match, [0025], “If the search query is found in a reference database either local or remote, the search process responds with responsive sends the title, the timing information, and the related metadata to the application that initiated the query on the mobile media device 110”).

For claims 2, 16, Stojancic teaches wherein the database further comprises: 
current content records that associate fingerprints with current content (see [0023] – [0027], “reference fingerprint database”); and 
all-content records that associate fingerprints with all content (see [0006], [0039], “full database level 506” represents all-content records), 
wherein the instruction code is further executable by the processor to cause the processor to: 
search the current content records of the database for a current content record associated with the current content fingerprint (see [0006], [0034] – [0039], “At step 410, the media query is routed initially to the local micro search server” and “If a previous successful search is not available, the search process proceeds to the next search level” of searching the “larger portion of the reference fingerprint database” where one of the search levels associated with portions of the reference fingerprint database represents searched current content records); 
if a current content record is found, communicate program information of a program associated with the current content record to the smart device (see [0025], “If the search query is found in a reference database either local or sends the title, the timing information, and the related metadata to the application that initiated the query on the mobile media device 110”); 
if a current content record is not found, search the all-content records of the database for an all-content record that matches the current content fingerprint (see [0006], [0034] – [0039], “If a previous successful search is not available, the search process proceeds to the next search level” of searching the full local database represents searching all content records); 
if an all-content record is found, communicate program information of a program associated with the all-content record to the smart device (see [0025], “If the search query is found in a reference database either local or remote, the search process responds with responsive data, such as a title and timing information of the identified media content, along with related metadata, and sends the title, the timing information, and the related metadata to the application that initiated the query on the mobile media device 110”); and 
if an all-content record is not found, communicate a notification to the smart device to indicate no match was found (see [0040], “if a match is not found from the remote search, the process 600 proceeds to step 620. At step 620, the originally submitted query is marked NOT FOUND, which may be displayed or modified before displaying to a user of the mobile media device”). 


current content records that associate fingerprints with current content (see [0023] – [0027], “reference fingerprint database”); and 
all-content records that associate fingerprints with all content (see [0006], [0039], “full database level 506” represents all-content records), 
wherein the instruction code is further executable by the processor to cause the processor to: 
search the current content records of the database for a current content record associated with the current content fingerprint (see [0006], [0034] – [0039], “At step 410, the media query is routed initially to the local micro search server” and “If a previous successful search is not available, the search process proceeds to the next search level” of searching the “larger portion of the reference fingerprint database” where one of the search levels associated with portions of the reference fingerprint database represents searched current content records); 
if a current content record is found, communicate program information of a program associated with the current content record to the smart device (see [0025], “If the search query is found in a reference database either local or remote, the search process responds with responsive data, such as a title and timing information of the identified media content, along with related metadata, and sends the title, the timing information, and the related metadata to the application that initiated the query on the mobile media device 110”); 
since match was successful in condition disclosed above, this conditional statement is not triggered in the method claim); 
if an all-content record is found, communicate program information of a program associated with the all-content record to the smart device (see [0006], [0025], [0034] – [0039] since match was successful in condition disclosed above, this conditional statement is not triggered in the method claim); and 
if an all-content record is not found, communicate a notification to the smart device to indicate no match was found (see [0006], [0025], [0034] – [0039] since match was successful in condition disclosed above, this conditional statement is not triggered in the method claim).



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 3, 4, 6, 7, 10, 11, 13, 14, 17, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stojancic et al., US 2013/0246457 (hereinafter Stojancic) in view of MacIntosh et al., US 2013/0308818 (hereinafter MacIntosh).

For claim 3, 10, 17, MacIntosh teaches wherein the instruction code is further executable by the processor to cause the processor to: determine favorite content of the user (see MacIntosh [0031], “user device may supply context data to the query processor to enable it to identify or narrow the possible sources of the content...user viewing history or preferences” where user preferences represent favorite content);  narrow the search of the all-content records to records associated with the favorite content (see MacIntosh, [0031], “user device may supply context data to the query processor to enable it to identify or narrow the possible sources of the content...user viewing history or preferences”).  It would have been obvious to one skilled in the art at the time of the invention to modify the teachings of Stojancic with the teachings of MacIntosh to create a more efficient search by narrowing the content items searched in order to find a match (see MacIntosh, [0031]).
	
The combination further teaches if an all-content record is found during the narrowed search, communicate program information of a program associated with the all-content record to the smart device (see MacIntosh, [0031]; see Stojancic [0006], [0025], [0034] – [0039]); and if an all-content record is not found 

For claims 4, 11, 18, MacIntosh teaches wherein the instruction code is further executable by the processor to cause the processor to: track a chronological sequence of content watched by the user (see MacIntosh, [0038], tracking “the collection of shows that the user has previously watched,” [0041] – [0043], “system tracks viewing patterns on a user history”); and populate the predicted content records of the database based on the chronological sequence of content (see MacIntosh, [0041] – [0045], “The database search is optimized by segmenting the database into portions that correspond to programs that the user is most likely to watch, both as a result of the current session, and then correlation of that session with the user's prior sessions and like viewer's sessions”).  It would have been obvious to one skilled in the art at the time of the invention to modify the teachings of Stojancic with the teachings of MacIntosh to populate fingerprint database with programs a user is likely to watch based on inferred associations with programs the user has previously viewed (see MacIntosh, [0041] – [0047]).

For claims 6, 13, 20, MacIntosh teaches wherein the instruction code is further executable by the processor to cause the processor to: track a chronological sequence of content watched by a plurality of viewers (see MacIntosh, [0043], users watching similar programs,” [0046] – [0047], “other users that have like session state information”); and populate the predicted content records of the database based on the chronological sequence of content (see [0041] – [0043], “it is able to update each program with other programs that are most likely to be viewed along with it. This tracking and updating of the relational data associated with the show is further broken down by geographic area/time zone, user demographic, subscriber base for a particular distributor, etc. Thus, when a program is identified, the system provides the fingerprint database for that program and the most likely programs that the user is going to watch along with it”).  It would have been obvious to one skilled in the art at the time of the invention to modify the teachings of Stojancic with the teachings of MacIntosh to populate fingerprint database with programs a user is likely to watch based on inferred associations with programs the user has previously viewed (see MacIntosh, [0041] – [0047]).

For claims 7, 14, MacIntosh teaches wherein the instruction code is further executable by the processor to cause the processor to: determine a time of day associated with content watched by the user (see MacIntosh, [0034], “the fingerprint system maintains a connection to a program line up database for a variety of geographic areas and time zones”); and populate the predicted content records of the database based on the time of day associated with content (see MacIntosh, [0034], populating content records of database so that it “enables it to prioritize other programs airing at about the same time for fingerprint searching .


Claims 5, 12, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stojancic et al., US 2013/0246457 (hereinafter Stojancic) in view of Gutta et al., US 2004/0098743 (hereinafter Gutta).

For claims 5, 12, 19, Gutta teaches wherein the instruction code is further executable by the processor to cause the processor to: determine a probability that the user is watching or about to watch a program based on the chronological sequence of content (see Gutta, [0024], [0033], “indicates a likelihood that the viewer will enjoy a certain video content from the viewers viewing history”); and populate the predicted content records of the database when the probability is above a threshold probability (see Gutta, [0024], [0033], “whether the recommendation score is above a predetermined threshold, above which indicates a likelihood that the viewer would enjoy viewing the new show (would have a positive reaction to the video content) based on his/her viewing history. If it is determined that the recommendation is positive, the method proceeds along path 208-YES to step 210, where the number of positive recommendations is incremented by one”).  It would have been obvious to one skilled in the art at the time of the invention to modify the teachings of Stojancic with the teachings of Gutta to provide a list/database of content that a user will likely enjoy based on his/her content viewing history (see Gutta, [0024], [0027]).


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yu et al., US 2011/0289114. [0076].
Bentolila et al., US 2003/0101449.
Murakami et al., US 2007/0288965.  [0056] – [0057], [0087]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENSEN HU whose telephone number is (571)270-3803.  The examiner can normally be reached on Monday - Friday 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENSEN HU/Primary Examiner, Art Unit 2169